According to the decision of this court in Manchester andwife v. Durfee, 5 R.I. Rep. 549, the plaintiff took, under the will of his father, an estate in tail male, in all the lands devised to him. The words, "heirs male of his body," or, as here, "male heirs of his body," are technical words of limitation, expressing such an estate, as the words, "heirs of his body," express an estate in fee tail general. By an inflexible rule of law, where such words, without further explanation of their meaning, and whether with or without superadded words of limitation, are applied by the same instrument to define who, of the first taker's blood, shall take the estate after him, whether his estate, as declared, be indefinite or an express estate for life, that estate is enlarged according to the technical meaning of such words. We also decided, in the case above cited, that our statute of wills does not alter the common law rule, except where the words are used which are set down in the statute.
This being the character of the plaintiff's estate, he may, by a deed to the defendant in fee, acknowledged in conformity to the Revised Statutes, Ch. 145, section 3, bar not only himself, his heirs and assigns, but all others who may claim his estate in remainder or reversion, expectant upon the determination of his estate tail, and convey to the defendant an estate in fee simple.
Let a decree be entered specifically enforcing the performance by the defendant of the contract of purchase in the pleadings mentioned, upon the delivery by the plaintiff to him of a deed in fee simple, with covenant of general warranty, and the usual other covenants, conveying to the defendant the lot mentioned in said contract, said deed being first acknowledged in open court before *Page 519 
the Supreme Court, or any court of Common Pleas in this State. As the bill is an amicable one, costs will be awarded to neither party.